DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3 and 22 are objected to because of the following informalities:
Claim 2 reads “the apparatus of claim 1, wherein at least one blower assembly,” this
should read “the apparatus of claim 1 further comprising at least one blower assembly”.
Claim 3 reads “the apparatus of claim 1, wherein at least one blower assembly is
disposed”, this should read “the apparatus of claim 1 further comprising at least one blower assembly that is disposed between the at least one light assembly and at least one bed.”
Claim 22 reads “the apparatus of claim 21, wherein the air duct is disposed closer to the
at least one blower assembly”, this should read “the apparatus of claim 21 further comprising the air duct is disposed closer to at least one blower assembly.”
Appropriate correction is required.
Double Patenting
Claims 1-24 of this application is patentably indistinct from claims 1-24 of Application No.
16/447,088. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or
assignee contain patentably indistinct claims, elimination of such claims from all but one application
may be required in the absence of good and sufficient reason for their retention during pendency in
more than one application. Applicant is required to either cancel the patentably indistinct claims from all
but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-24 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of
claim 1-24 of copending Application No. 16/447,088 (reference application). This is a provisional
statutory double patenting rejection since the claims directed to the same invention have not in fact
been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 10, 11, 13-16 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyung (KR 20140097689 A) (as cited and provided by applicant, IDS 4/10/2020).
Regarding claim 1, Hyung teaches an apparatus for cultivating plants (abstract), comprising:
a cabinet having a cultivation space (1a); a door (12) that opens and closes the cultivation space; at least
one bed (2) disposed in the cultivation space and on which plants are cultivated; at least one light
assembly (foot lamp 6) that radiates light toward the at least one bed for photosynthesis; a water tank
(41, see figure 7a) that stores water to be supplied to the at least one bed; a machine compartment (3,
see figs 3, 4 and 6) separated from the cultivation space at a lower portion in the cabinet, that
communicates with an outside of the apparatus (via tube 151) and that accommodates a compressor
and a condenser (see page 4, para 3) forming a cooling cycle for controlling a temperature of the
cultivation space; an air duct (38) that connects the machine compartment and the cultivation space and
guides air in the machine compartment to the cultivation space; and a return duct (33) that connects the
cultivation space and the machine compartment and guides air in the cultivation space to the machine
compartment.

Regarding claim 2, Hyung teaches the apparatus of claim 1 wherein at least one blower
assembly (391) that circulates air in the cultivation space is disposed in the cultivation space, and
wherein the air duct (38) is disposed closer to the at least one blower assembly than the return duct
(33).

Regarding claim 5, Hyung teaches the apparatus of claim 1, wherein an outlet of the air duct is
disposed on a rear wall surface of the cultivation space (see outlet 39 on rear wall of cultivation space 1a
in figure 4).

Regarding claim 6, Hyung teaches the apparatus of claim 5, wherein the blower assembly (391)
is disposed upstream of the outlet of the air duct and covers the outlet (39).

Regarding claim 10, Hyung teaches the apparatus of claim 1 wherein a condenser fan (37) that
forcibly blows air for heat exchange of the condenser is disposed in the machine compartment and
wherein an inlet of the air duct (38) is disposed in a discharge direction of the condenser fan.
	
Regarding claim 11, Hyung teaches the apparatus of claim 10 wherein the inlet of the air duct
(38) is disposed in a blade area (35) of the condenser fan.

Regarding claim 13, Hyung teaches the apparatus of claim 11, and Hyung further teaches
wherein a fan guide (35) that accommodates the condenser fan is disposed in the machine
compartment (see figure 3) and wherein an outlet (39) of the air duct extends in parallel to the fan guide
(see figure 3).

Regarding claim 14, Hyung teaches the apparatus of claim 13, and Hyung further teaches
wherein the inlet of the air duct is disposed in a discharge area of the condenser fan (see compartment
3, figs 3, 4 and 6 and page 4, para 8).

Regarding claim 15, Hyung teaches the apparatus of claim 1, comprising: an inner case that
forms an inner side surface of the cultivation space (see annotated fig 3 below); an outer case spaced
apart from the inner case and forming an external appearance of the cabinet (see 1 in figure 3 and
annotated figure 3 below); and an insulating material that fills a space between the inner case and the
outer case (The main body 1 is formed in a rectangular parallelepiped shape by a column (not shown) forming a skeleton, a plate material provided on the column, and a heat insulating material built in for
insulation, page 3); wherein the air duct extends to the machine compartment between the inner case
and the outer case (duct 38 in between outer case 1 and inner case).

Regarding claim 16, Hyung teaches the apparatus of claim 15, wherein the air duct includes: a
duct upper portion (38) that passes between the inner case and the outer case; and a duct lower portion
(area above evaporator 34, see annotated figure 3 below) that passes through a lower portion of the
machine compartment, and wherein a frontward-rearward width of the duct upper portion is formed
smaller than a frontward-rearward width of the duct lower portion (see annotated figure 3 below) and
cross-sectional areas of the duct upper portion and the duct lower portion are the same (see annotated
figure 3 below).

    PNG
    media_image1.png
    848
    600
    media_image1.png
    Greyscale

Annotated Figure 3

Regarding claim 20, Hyung teaches an apparatus for cultivating plants (abstract), comprising:
a cabinet having a cultivation space (1a); a door (12) that opens and closes the cultivation space; at least
one bed (2) disposed in the cultivation space and on which plants are cultivated; at least one light
assembly (foot lamp 6) that radiates light toward the at least one bed for photosynthesis; a machine
compartment (3, see figs 3, 4 and 6) separated from the cultivation space at a lower portion in the
cabinet, that communicates with an outside of the apparatus (via tube 151) and that accommodates a
compressor and a condenser (see page 4, para 3) forming a cooling cycle for controlling a temperature
of the cultivation space; and a duct (38) that connects the machine compartment and the cultivation space and guides air in the machine compartment to the cultivation space; wherein an inlet (bottom of duct 38, right above 34) of the duct is disposed to face blades of the condenser fan (37) and wherein an
outlet of the duct is open on an inner s ide wall surface of the cultivation space (39 and 391 on inner side wall, see figure 4).

Regarding claim 21, Hyung teaches an apparatus for cultivating plants (abstract), comprising:
a cabinet having a cultivation space (1a); a door (12) that opens and closes the cultivation space;
a plurality of beds (2) disposed in the cultivation space and on which plants are cultivated; a plurality of
light assemblies (foot lamp 6) that radiates light toward the at least one bed for photosynthesis; a water
tank (41, see figure 7a) that stores water to be supplied to the at least one bed; a machine compartment
(3, see figs 3, 4 and 6) separated from the cultivation space at a lower portion in the cabinet, that
communicates with an outside of the apparatus (via tube 151) and that accommodates a compressor
and a condenser (see page 4, para 3) forming a cooling cycle for controlling a temperature of the
cultivation space; an air duct (38) that connects the machine compartment and the cultivation space and
guides air in the machine compartment to the cultivation space; wherein an inlet (bottom of duct 38,
right above 34) of the duct is disposed to face blades of the condenser fan (37) and a return duct (33) that connects the cultivation space and the machine compartment and guides air in the cultivation
space to the machine compartment wherein at least one blower assembly (391) that circulates air in the
cultivation space is disposed in the cultivation space, wherein the cabinet includes: an inner case that
forms an inner side surface of the cultivation space (see fig 3) an outer case spaced apart from the inner
case and forming an external appearance of the cabinet (see 1 in fig 3) and an insulating material that
fills a space between the inner case and the outer case (and a heat insulating material built in for
insulation, page 3) wherein the air duct extends to the machine compartment between the inner case
and the outer case (duct 38 in between outer case 1 and inner case).

Regarding claim 22, Hyung teaches the apparatus of claim 21, and Hyung further teaches and
wherein the air duct (38) is disposed closer to the at least one blower assembly than the return duct
(33).

Regarding claim 23, Hyung teaches the apparatus of claim 21 and Hyung further teaches
wherein the air duct includes: a duct upper portion (38) that passes between the inner case and the
outer case; and a duct lower portion (area above evaporator 34, see annotated figure 3 below) that
passes through a lower portion of the machine compartment, and wherein a frontward-rearward width
of the duct upper portion is formed smaller than a frontward-rearward width of the duct lower portion
(see annotated figure 3 below) and cross-sectional areas of the duct upper portion and the duct lower
portion are the same (see annotated figure 3 below).

    PNG
    media_image1.png
    848
    600
    media_image1.png
    Greyscale

Annotated Figure 3

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyung (KR
20140097689 A) (as cited and provided by applicant, IDS 4/10/2020) as applied to claims 1 and 11 above, in view of Wohlers (US 10317123 B1).
Regarding claim 7, Hyung teaches the apparatus of claim 1, and Hyung further teaches an inlet
(351) of the return duct (33).
Hyung fails to teach wherein the inlet is disposed on a floor of the cultivation space that
corresponds to a top surface of the machine compartment.
Wohlers teaches wherein the inlet is disposed on a floor of the cultivation space that
corresponds to a top surface of the machine compartment (see inlet to return duct 709, fig 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the return duct of Hyung with the inlet being on the floor of the
cultivation space to allow for easy air flow.

Regarding claim 8, Hyung teaches the apparatus of claim 1 and Hyung further teaches an
evaporator (34).
Hyung fails to teach wherein an evaporator is disposed on a rear wall surface of the cultivation
space, and wherein the evaporator is disposed above the return duct.
Wohlers teaches wherein an evaporator is disposed on a rear wall surface of the cultivation
space, and wherein the evaporator (404) is disposed above the return duct (406).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify Hyung with the evaporator being above the return duct in order to
take the heat and moisture out of the air before it enters the return duct.

Regarding claim 9, Hyung as modified teaches the apparatus of claim 8.
Hyung fails to teach a duct mount disposed on a floor of the cultivation space and having a slope
such that a width thereof decreases downward; and a discharge pipe that extends through a top surface
of the machine compartment from a lower end of the duct mount.
Wohlers teaches a duct mount disposed on a floor of the cultivation space (404, see figure 4)
and having a slope such that a width thereof decreases downward (see width of 406) and a discharge
pipe (406) that extends through a top surface of the machine compartment from a lower end of the duct
mount.
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the duct of Hyung with it being mounted on the floor and having
decreasing width in order to funnel the air from the cultivation chamber to the machine compartment.

Regarding claim 12, Hyung teaches the apparatus of claim 11.
Hyung fails to teach wherein an outlet of the return duct is formed to face a bottom surface of
the machine compartment.
Wohlers teaches wherein an outlet of the return duct is formed to face a bottom surface (708).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the system of Hyung such that the outlet of the return duct faces the
bottom in order to allow for easy air flow from one chamber to another and since it has been held that
rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.

Regarding claim 19, Hyung teaches the apparatus of claim 1.
Hyung fails to teach a duct mount disposed on a floor of the cultivation space and having a slope
such that a width thereof decreases downward; and a discharge pipe that extends through a top surface
of the machine compartment from a lower end of the duct mount.
Wohlers teaches a duct mount disposed on a floor of the cultivation space (404, see figure 4)
and having a slope such that a width thereof decreases downward (see width of 406) and a discharge
pipe (406) that extends through a top surface of the machine compartment from a lower end of the duct
mount.
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the duct of Hyung with it being mounted on the floor and having
decreasing width in order to funnel the air from the cultivation chamber to the machine compartment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hyung (KR 20140097689 A) (as cited and provided by applicant, IDS 4/10/2020) as applied to claim 16 above and in view of Sun (CN 204198673 U).
Regarding claim 17, Hyung teaches the apparatus of claim 16.
Hyung fails to teach wherein the duct upper portion is formed in an elliptical shape and wherein
a cross-section of the duct lower portion is formed in a circular shape.
Sun teaches wherein the duct upper portion is formed in an elliptical shape (see figs 2 and 4),
and wherein a cross-section of the duct lower portion is formed in a circular shape (see figs 2 and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the shape of the air ducts in order to reduce the overall size of the
upper duct portion to allow for an overall slimmer grow cabinet without substantially losing any
pressurized airflow and since there is no invention in merely changing the shape or form of an article
without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyung (KR 20140097689 A) (as cited and provided by applicant, IDS 4/10/2020) in view of Sun (CN 204198673 U) as applied to claim 17 above and further in view of Kim (EP 1580504 A2).
The modified reference teaches the apparatus of claim 17.
The modified reference fails to teach comprising a duct connecting portion formed to be
inclined or rounded between the duct upper portion and the duct lower portion and connecting the
duct upper portion and the duct lower portion.
Kim teaches comprising a duct connecting portion formed to be inclined or rounded (see fig 4)
between the duct upper portion (131) and the duct lower portion (121) and connecting the duct upper
portion and the duct lower portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the rounded or inclined connecting
portion to give the air an easy path to flow through and since there is no invention in merely changing
the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp.
v. Levous et al., 3 USPQ 23.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hyung (KR 20140097689 A) (as cited and provided by applicant, IDS 4/10/2020) as applied to claim 23 above and in view of Sun (CN 204198673 U).
Regarding claim 24, Hyung teaches the apparatus of claim 23.
Hyung fails to teach wherein the duct upper portion is formed in an elliptical shape and wherein
a cross-section of the duct lower portion is formed in a circular shape.
Sun teaches wherein the duct upper portion is formed in an elliptical shape (see figs 2 and 4),
and wherein a cross-section of the duct lower portion is formed in a circular shape (see figs 2 and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the shape of the air ducts in order to reduce the overall size of the
upper duct portion to allow for an overall slimmer grow cabinet without substantially losing any
pressurized airflow and since there is no invention in merely changing the shape or form of an article
without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Allowable Subject Matter
Claims 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, specifically Sugimoto (US-20160000020-A1) and
이케다아키라 (KR 100997722 B1) teach the blower assembly being disposed in between the light source and the cultivation bed. However, the prior art of record does not teach an outlet for air discharge at the upper end of the blower assembly, or an inlet for suctioning air from the top surface of the bed, wherein the inlet is formed at the lower end of the blower assembly, nor would it be obvious to one of ordinary skill in the art to make this combination.
Claim 4 is indicated as allowable subject matter by virtue of its dependence on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant as they
pertain to similar grow systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642